Exhibit 10.2  

 

 

 

 

EDISON INTERNATIONAL

2008 EXECUTIVE DEFERRED COMPENSATION PLAN

Effective

January 1, 2008

 

 

 

 

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

Section            Title    Page

ARTICLE 1 DEFINITIONS

   1

ARTICLE 2 DEFERRAL ELECTIONS

   4

2.1

  

Elections

   4

2.2

  

Vesting

   6

ARTICLE 3 MATCHING CREDITS

   6

3.1

  

Amount

   6

3.2

  

Vesting

   6

ARTICLE 4 DEFERRAL ACCOUNTS

   7

4.1

  

Deferral Accounts

   7

4.2

  

Timing of Credits

   7

ARTICLE 5 PAYMENT ELECTIONS

   7

5.1

  

Primary Payment Election

   7

ARTICLE 6 SURVIVOR BENEFITS

   10

ARTICLE 7 BENEFICIARY DESIGNATION

   10

ARTICLE 8 CONDITIONS RELATED TO BENEFITS

   11

8.1

  

Nonassignability

   11

8.2

  

Unforeseeable Emergency Distribution

   11

8.3

  

No Right to Assets

   11

8.4

  

Protective Provisions

   11

8.6

  

Withholding

   12

ARTICLE 9 PLAN ADMINISTRATION

   12

ARTICLE 10 AMENDMENT OR TERMINATION OF PLAN

   13

10.1

  

Amendment of Plan

   13

10.2

  

Termination of Plan

   13

10.3

  

Amendment or Termination After Change in Control

   13

10.4

  

Exercise of Power to Amend or Terminate

   13

ARTICLE 11 CLAIMS AND REVIEW PROCEDURES

   13

11.1

  

Claims Procedure for Claims Other Than for Vesting due to Disability

   13

11.3

  

Dispute Arbitration

   15

 

-1-



--------------------------------------------------------------------------------

ARTICLE 12 MISCELLANEOUS

   17

12.1

  

Successors

   17

12.2

  

Trust

   17

12.3

  

Employment Not Guaranteed

   17

12.4

  

Gender, Singular and Plural

   17

12.5

  

Captions

   17

12.6

  

Validity

   17

12.7

  

Waiver of Breach

   17

12.8

  

Applicable Law

   18

12.9

  

Notice

   18

12.10

  

ERISA Plan

   18

12.11

  

Statutes and Regulations

   18

 

-2-



--------------------------------------------------------------------------------

EDISON INTERNATIONAL

2008 EXECUTIVE DEFERRED COMPENSATION PLAN

Effective January 1, 2008

PREAMBLE

The purpose of this Plan is to provide Eligible Employees of participating
Affiliates with the opportunity to defer payment and taxation of some elements
of their compensation.

This Plan applies to amounts arising from deferrals of compensation earned or
determined after December 31, 2004 and to amounts that vested after December 31,
2004, and is designed to comply with Section 409A of the Internal Revenue Code
and the regulations issued thereunder.

ARTICLE 1

DEFINITIONS

Capitalized terms in the text of the Plan are defined as follows:

Administrator means the Compensation and Executive Personnel Committee of the
Board of Directors of EIX.

Affiliate means EIX or any corporation or entity which (i) along with EIX, is a
component member of a “controlled group of corporations” within the meaning of
Section 414(b) of the Code, and (ii) has approved the participation of its
Executives in the Plan.

Beneficiary means the person or persons or entity designated as such in
accordance with Article 7 of the Plan.

Board means the Board of Directors of EIX.

Bonus means the dollar amount of bonus awarded by the Employer to the
Participant pursuant to the terms of the Executive Incentive Compensation Plan,
the 2007 Performance Incentive Plan or a successor plan governing annual
executive bonuses, before reductions for deferrals under the Plan, provided such
award constitutes “performance-based compensation” within the meaning of
Treasury Regulation Section 1.409A-1(e).

Change in Control means a Change in Control of EIX as defined in the Severance
Plan.

 

-1-



--------------------------------------------------------------------------------

Code means the Internal Revenue Code of 1986, as amended.

Contingent Event means the Participant’s death while employed by an Affilaite or
Separation from Service for other reasons if such event occurs prior to the
Participant’s Retirement.

Contingent Payment Election means an election regarding the time and form of
payment made or deemed made in accordance with Section 5.2.

Crediting Rate means the rate at which interest will be credited to Deferral
Accounts. The rate will be determined annually in advance of the calendar year
and will be equal to the average monthly Moody’s Corporate Bond Yield for Baa
Public Utility Bonds for the 60 months preceding November 1st of the prior year.
EIX reserves the right to prospectively change the definition of Crediting Rate.

Deferral Account means the notional account established for record keeping
purposes for a Participant pursuant to Article 4 of the Plan.

Deferral Election means the Participant’s written election to defer amounts
under the Plan, submitted to the Administrator.

Deferral Period means the Plan Year covered by a valid Deferral Election
previously submitted by a Participant, or in the case of a newly eligible
Participant, the balance of the Plan Year following the date of the Deferral
Election.

Disability means the Participant (i) is unable to engage in any substantial
gainful activity by reason of any medically determinable physical or mental
impairment that can be expected to result in death or can be expected to last
for a continuous period of not less than twelve months or (ii) is, by reason of
any medically determinable physical or mental impairment that can be expected to
result in death or can be expected to last for a continuous period of not less
than twelve months, receiving income replacement benefits for a period of not
less than three months under a plan covering employees of the Employer.

Dividend Equivalent means an amount equal to the dividend declared by the Board
on one share of EIX common stock for any calendar quarter.

EIX means Edison International.

Eligible Employee means an Executive of an Affiliate, who (i) is a U.S. employee
or an expatriate who is based and paid in the U.S., (ii) is designated by the
Administrator as eligible to participate in the Plan (subject to the restriction
in Section 8.2 of the Plan), and (iii) qualifies as a member of a “select group
of management or highly compensated employees” under ERISA.

Employer means the Affiliate employing the Participant.

ERISA means the Employee Retirement Income Security Act of 1974, as amended.

Executive means an employee of an Affiliate who is designated an Executive by
the CEO of that Affiliate or who is elected as a Vice President or officer of
higher rank by the board of that Affiliate or by the Board of EIX.

 

-2-



--------------------------------------------------------------------------------

Executive Salary Deferral means the percentage deferred from Salary under this
Plan. The Executive Salary Deferral is subtracted from Salary before Savings
Plan contributions are calculated.

Matching Credits means the credits added to the Participant’s Deferral Account
under Article 3.

Matching Base means the amount of the Executive Salary Deferral plus the amount,
if any, by which the Participant’s Salary in a calendar year minus the Executive
Salary Deferral for that calendar year exceeds the Code Section 401(a)(17)
compensation limit.

Participant means an Eligible Employee who has completed a Deferral Election
with respect to future payments pursuant to Article 2 of the Plan, or an
employee or former employee who has a Deferral Account balance.

Payment Election means a Primary Payment Election or a Contingent Payment
Election.

Plan means the EIX 2008 Executive Deferred Compensation Plan.

Plan Year means the calendar year.

Primary Payment Election means an election regarding the time and form of
payments made or deemed made in accordance with Section 5.1.

Qualifying Award means an award granted to an Eligible Employee under the EIX
Management Long-Term Incentive Compensation Plan, the EIX Officer Long-Term
Incentive Compensation Plan, the EIX Equity Compensation Plan, or the EIX 2007
Performance Incentive Plan, other than an EIX nonqualified stock option, and
evidenced in writing that provides (or is amended to provide) that the award may
be deferred under this Plan.

Retirement means a Separation from Service under terms constituting a retirement
for purposes of the EIX 2008 Executive Retirement Plan.

Salary means the Participant’s basic pay from the Employer (excluding Bonuses,
Special Awards, commissions, severance pay, and other non-regular forms of
compensation) before reductions for deferrals under the Plan or the Savings
Plan.

Savings Plan means the Edison 401(k) Savings Plan.

Separation from Service occurs when a Participant dies, retires, or otherwise
has a termination of employment from the Employer that constitutes a “separation
from service” within the meaning of Treasury Regulation Section 1.409A-1(h)(1),
without regard to the optional alternative definitions available thereunder.

Severance Plan means the EIX 2008 Executive Severance Plan (or any similar
successor plan).

Similar Plan means a plan required to be aggregated with this Plan under
Treasury Regulation Section 1.409A-1(c)(2)(i)(A).

Special Award means an award other than Salary, Bonus or a Qualifying Award that
is payable in cash at a future date.

 

-3-



--------------------------------------------------------------------------------

Specified Employee means a Participant who is designated as an elected Vice
President or above by the Administrator, using the identification date and
methods determined by the Administrator.

Termination of Employment means the voluntary or involuntary Separation from
Service for any reason other than Retirement, Disability or death.

Unforeseeable Emergency means a severe financial hardship to the Participant or
the Participant’s Beneficiary after the Participant’s death resulting from an
illness or accident of the Participant, the Participant’s Beneficiary, or the
Participant’s or Beneficiary’s (after the death of the Participant) spouse or
dependent (as defined in Code Section 152, without regard to Sections 152(b)(1),
(b)(2) and (d)(1)(B)); loss of the Participant’s property or the Beneficiary’s
property (after the Participant’s death) due to casualty (including the need to
rebuild a home following damage to a home not otherwise covered by insurance,
for example, not as a result of a natural disaster); or other similar
extraordinary and unforeseeable circumstances arising as a result of events
beyond the Participant’s or Beneficiary’s (after the Participant’s death)
control.

Valuation Date means the last day of the month in which the final day of
employment falls prior to Separation from Service, or the day before a scheduled
distribution occurs.

Years of Service. Years of vesting service credited under the terms of the EIX
2008 Executive Retirement Plan.

ARTICLE 2

DEFERRAL ELECTIONS

2.1 Elections

(a) Salary. An Eligible Employee may elect to defer Salary under the Plan by
filing with the Administrator a completed and fully executed Salary Deferral
Election specifying the whole percentage of Salary to be deferred prior to the
beginning of the Plan Year during which the Eligible Employee performs the
services for which such Salary is to be earned. The maximum Salary Deferral is
75% of Salary. Once made, a Salary Deferral Election (including any election
regarding time and form of payment) will continue to apply for subsequent
Deferral Periods unless the Participant submits a new Salary Deferral Election
form during a subsequent enrollment period changing the deferral amount or
revoking the existing election.

(b) Bonus. An Eligible Employee may elect to defer some or all of his or her
Bonus by submitting a Bonus Deferral Election to the Administrator prior to the
date that is six months before the end of the performance period and in no event
later than the date the Bonus has become readily ascertainable. Once made, this
Bonus Deferral Election (including any election regarding time and form of
payment) will continue to apply for subsequent Deferral Periods unless the
Participant submits a new Bonus Deferral Election form during a subsequent
enrollment period changing the deferral amount or revoking the existing
election.

(c) Initial Eligibility. Notwithstanding the foregoing, an employee who first
becomes an Eligible Employee during a Plan Year may make an initial Deferral
Election for the

 

-4-



--------------------------------------------------------------------------------

deferral of Salary or Bonus, provided that such Eligible Employee has not
previously become eligible to participate in this or any Similar Plan. Any
Salary Deferral Election must be made within thirty days after the date the
employee becomes an Eligible Employee and shall apply to Salary earned for
services performed after the election is filed with the Administrator. If the
employee first becomes an Eligible Employee prior to establishment of the
performance criteria for a Bonus, the eligible Employee may make the Bonus
Deferral Election prior to the date that is six months before the end of the
performance period but not later than the date the Bonus has become readily
ascertainable. If the employee first becomes an Eligible Employee after
establishment of the performance criteria or less than six months before the end
of the Deferral Period, such Bonus Deferral Election must be made within thirty
days after the date the employee becomes an Eligible Employee and shall apply to
that portion of the Bonus earned during the Plan Year multiplied by the ratio of
the number of days remaining in the calendar year after the election is filed
with the Administrator to the total number of days during the Plan Year that
such Employee is employed by an Affiliate.

(d) Qualifying Awards. Eligible Employees may elect to defer payment of
Qualified Awards by submitting a Qualifying Award Deferral Election to the
Administrator. With respect to any Qualifying Awards that are “performance-based
compensation,” within the meaning of Treasury Regulation Section 1.409A-1(e),
the Participant must submit his or her Qualifying Award Deferral Election to the
Administrator prior to the date that is six months before the end of the
performance period and in no event later than the date the Qualifying Award has
become readily ascertainable. With respect to any Qualifying Awards that are not
“performance-based compensation,” within the meaning of Treasury Regulation
Section 1.409A-1(e), the Participant must submit his or her Qualifying Award
Deferral Election to the Administrator within thirty days following the date the
Qualifying Award is granted, but in no event later than the date that is twelve
months before the Qualifying Award could cease to be subject to a substantial
risk of forfeiture other than due to death, Disability or a change in the
ownership or effective control or a change in the ownership of a substantial
portion of the assets of EIX within the meaning of Treasury Regulation
Section 1.409A-3(i)(5). The Qualifying Award remains subject to all applicable
limitations as to the time or times during which it may become payable or the
conditions for payment as provided in the terms and conditions of the Qualifying
Award.

(e) Special Awards. Eligible Employees may elect to defer payout of Special
Awards by submitting a Special Award Deferral Election to the Administrator.
With respect to any Special Awards that are “performance-based compensation,”
within the meaning of Treasury Regulation Section 1.409A-1(e), the Participant
must submit his or her Special Award Deferral Election to the Administrator
prior to the date that is six months before the end of the performance period
and in no event later than the date the Special Award has become readily
ascertainable. With respect to any Special Awards that are not
“performance-based compensation,” within the meaning of Treasury Regulation
Section 1.409A-1(e), the Participant must submit his or her Special Award
Deferral Election to the Administrator within thirty days following the date the
Special Award is granted, but in no event later than the date that is twelve
months before the Special Award could cease to be subject to a substantial risk
of forfeiture other than due to death, Disability or a change in the ownership
or effective control or a change in the

 

-5-



--------------------------------------------------------------------------------

ownership of a substantial portion of the assets of EIX within the meaning of
Treasury Regulation Section 1.409A-3(i)(5).

(f) Dividend Equivalents. Dividend Equivalents associated with stock options
granted to Participants are credited under the Plan and subject to the payment
election provisions of Article 5.

2.2 Vesting

Amounts deferred under this Article 2 and any earnings thereon will be 100%
vested at all times. Notwithstanding the foregoing, any Special Award deferred
under Section 2.1(e) and any earnings thereon may be subject to vesting terms.
Any such deferred Special Award shall fully vest upon the Participant’s
Separation from Service if the Participant is entitled to receive benefits under
the Severance Plan and has satisfied all conditions for such benefits.

ARTICLE 3

MATCHING CREDITS

3.1 Amount

Matching Credits in each calendar year will be added by the Employer to the
Participant’s Deferral Account under this Plan equal to (i) the lesser of the
amount of Salary earned in the calendar year and deferred under the Plan or 6%
of the Participant’s Matching Base for the calendar year, plus (ii) the lesser
of one-half of the amount of Bonus deferred under the Plan or 3% of the Bonus.

3.2 Vesting

The Participant’s Matching Credits and earnings thereon will vest (i) when the
Participant has completed five Years of Service with an Affiliate, (ii) upon the
Participant’s Disability while employed with an Affiliate, (iii) upon the
Participant’s death while employed with an Affiliate, or (iv) upon the
Participant’s Separation from Service if the Participant is entitled to benefits
under the Severance Plan and has satisfied all conditions for such benefits.

ARTICLE 4

DEFERRAL ACCOUNTS

4.1 Deferral Accounts

Solely for record keeping purposes, the Administrator will maintain a Deferral
Account for each Participant with such subaccounts as the Administrator or its
record keeper finds necessary or convenient in the administration of the Plan.

4.2 Timing of Credits

(a) Salary and Bonus Deferrals. The Administrator will credit to the
Participant’s Deferral Account the Salary and Bonus Deferrals under Article 2 at
the time such

 

-6-



--------------------------------------------------------------------------------

amounts would otherwise have been paid to the Participant but for the Deferral
Election.

(b) Matching Credits. Matching Credits under Article 3 will be credited
(conditionally until vested) to the Deferral Account at the same time the
related deferrals are credited to the Deferral Account.

(c) Qualifying Awards. As of the date immediately following the vesting or
performance period of a Qualifying Award, or as of the ex-dividend date in the
case of Dividend Equivalents, a Participant’s Deferral Account will be credited
with the deferred amount.

(d) Interest Crediting Dates. The Administrator will credit interest at the
Crediting Rate to the Participant’s Deferral Account on a daily basis,
compounded annually.

4.3 Statement of Accounts

The Administrator will periodically provide to each Participant a statement
setting forth the balance of the Deferral Account maintained for the
Participant.

ARTICLE 5

PAYMENT ELECTIONS

5.1 Primary Payment Election

As part of a Deferral Election, a Participant may make a Primary Payment
Election specifying the payment schedule for each subaccount that will be
created as a result of the Deferral Election. The choices available for a
Primary Payment Election (except for Participants who commenced payment of Plan
benefits in 2007 or earlier) are as follows:

(a) Monthly installments following Retirement for 60 to 180 months commencing
upon (i) the first day of a specified month and year that may be no later than
the month and year in which the Participant attains age 75 (if the Participant
has not had a Separation from Service by such specified date, payments will
commence upon the Participant’s Retirement); (ii) the Participant’s Retirement;
or (iii) the first day of the month that is a specified number of months
following the Participant’s Retirement; or

(b) A single lump sum payable upon (i) the first day of a specified month and
year that may be no later than the month and year in which the Participant
attains age 75 (if the Participant has not had a Separation from Service by such
specified date, payment will be made upon the Participant’s Retirement);
(ii) the Participant’s Retirement; or (iii) the first day of the month that is a
specified number of months following the Participant’s Retirement; or

(c) Two to ten annual or semi-annual (twice yearly) installments commencing upon
(i) the first day of a specified month and year that may be no later than the
month and year in which the Participant attains age 75 (if the Participant has
not had a Separation from Service by such specified date, payments will commence
upon the Participant’s Retirement); (ii) the Participant’s Retirement; or
(iii) the first day of the month that is a specified number of months following
the Participant’s Retirement; or

(d) Any combination of the preceding three choices.

 

-7-



--------------------------------------------------------------------------------

Lump sum payments or initial installment payments will be made within 30 days of
the scheduled dates (or within 30 days following the date that is six months
after the Participant’s Separation from Service (or, if earlier, 30 days after
the Participant’s death) if such delay is required pursuant to Section 5.5), and
interest will be added to the payment amount for the days elapsed between the
scheduled payment date and the actual date of payment.

If paid in installments, the installments will be paid in amounts that will
amortize the Deferral Account or subaccount balance with interest credited at
the Crediting Rate over the period of time benefits are to be paid. For purposes
of calculating installments, the Deferral Account or subaccount will be valued
as of the Valuation Date and subsequently as of December 31 each year with
subsequent installments adjusted for the next calendar year according to
procedures established by the Administrator. Notwithstanding anything herein to
the contrary, distribution in installments shall be treated as a single payment
as of the date of the initial installment for purposes of Section 409A of the
Code.

If no Primary Payment Election has been made, the Primary Payment Election shall
be deemed to be a single lump sum upon the Participant’s Retirement, except that
the Primary Payment Election for deferred Dividend Equivalents associated with
stock options shall be deemed to be annual payments each January to the extent
the deferred Dividend Equivalents have been credited and vested.

5.2 Contingent Payment Election

As part of a Deferral Election, a Participant may make a Contingent Payment
Election for each of the Contingent Events of (1) the Participant’s death while
employed by an Affiliate, (2) Separation from Service because of Disability and
(3) Termination of Employment, for each subaccount that will be created as a
result of the Deferral Election, which Contingent Payment Election will take
effect upon the first Contingent Event, if any, that occurs before the
Participant’s Retirement. The choices available for the Contingent Payment
Election are those specified in Section 5.1 except that the references to
Retirement shall instead refer to the applicable Contingent Event.

If the Participant has made no Contingent Payment Election and a Contingent
Event occurs prior to Retirement, the Administrator will pay the benefit as
specified in the Participant’s Primary Payment Election, except that payments
scheduled for payment or commencement of payment “upon Retirement” will be paid
or commence on the later of (1) the first day of the month in which the
Participant’s 55th birthday occurs or would have occurred or (2) the first day
of the month following the month in which the Contingent Event occurs. If the
Participant has made neither a Contingent Payment Election nor a Primary Payment
Election and a Contingent Event occurs prior to Retirement, the Payment Election
shall be deemed to be a single lump sum upon the Participant’s Contingent Event,
except that the payment election for deferred Dividend Equivalents associated
with stock options shall be deemed to be annual payments each January to the
extent the deferred Dividend Equivalents have been credited and vested.

 

-8-



--------------------------------------------------------------------------------

5.3 Changes to Payment Elections

Participants may change a Primary Payment Election or Contingent Payment
Election, including a deemed Payment Election, after the period allowed for the
initial Deferral Election by submitting a new written Payment Election to the
Administrator, subject to the following conditions: (1) the new Payment Election
shall not be effective unless made at least twelve months before the payment or
commencement date scheduled under the prior Payment Election; (2) the new
Payment Election must defer a lump sum payment or commencement of installment
payments for a period of at least five years from the date that the lump sum
would have been paid or installment payments would have commenced under the
prior Payment Election and (3) the election shall not be effective until twelve
months after it is filed with the Administrator. If at the time a new Payment
Election is filed, the Administrator determines that imposition of the five-year
delay would require that a Participant’s payments begin after he or she has
attained age 75, then the Participant will not be permitted to make a new
Payment Election. The payment schedules available under a new Payment Election
are those specified in Section 5.1 and 5.2 (as applicable), subject to the
conditions specified in this paragraph.

5.4 Small Benefit Exception

Notwithstanding the foregoing, the Administrator may, in its sole discretion,
pay the benefits in a single lump sum if the sum of all benefits payable to the
Participant under this Plan and all Similar Plans is less than or equal to the
applicable dollar amount under Section 402(g)(1)(B) of the Code.

5.5 Six-Month Delay in Payment for Specified Employees

Notwithstanding anything herein to the contrary, in the event that a Participant
who is a Specified Employee is entitled to a distribution from the Plan due to
the Participant’s Separation from Service, the lump sum payment or the
commencement of installment payments, as the case may be, shall not occur before
the date that is the earlier of (1) six months following the Participant’s
Separation from Service for reasons other than death or (2) the Participant’s
death.

ARTICLE 6

SURVIVOR BENEFITS

6.1 Payment

Following the Participant’s death, payment of the Participant’s Deferral Account
will be made to the Participant’s Beneficiary or Beneficiaries according to the
payment schedule elected or deemed elected according to Article 5.

6.2 Special Increase

In addition, if the Participant’s death occurs within the first 10 years
following the earlier of the date of the Participant’s initial Deferral Election
or the date on which an Affiliate credited an award to the Participant’s
Deferral Account, the balance existing on the date of the Participant’s death
shall be doubled, excluding the portion of the balance derived from deferrals
and earnings thereon of Qualifying Awards and of Special

 

-9-



--------------------------------------------------------------------------------

Awards unless the Special Award specifies such doubling. The doubled balance
will be paid out according to the payment schedule elected or deemed elected
according to Article 5.

ARTICLE 7

BENEFICIARY DESIGNATION

The Participant will have the right, at any time, to designate any person or
persons as Beneficiary (both primary and contingent) to whom payment under the
Plan will be made in the event of the Participant’s death. The Beneficiary
designation will be effective when it is submitted in writing to the
Administrator during the Participant’s lifetime on a form prescribed by the
Administrator.

The submission of a new Beneficiary designation will cancel all prior
Beneficiary designations. Any finalized divorce or marriage of a Participant
subsequent to the date of a Beneficiary designation will revoke such
designation, unless in the case of divorce the previous spouse was not
designated as a Beneficiary, and unless in the case of marriage the
Participant’s new spouse has previously been designated as Beneficiary. The
spouse of a married Participant must consent in writing to any designation of a
Beneficiary other than the spouse.

If a Participant fails to designate a Beneficiary as provided above, or if the
Beneficiary designation is revoked by marriage, divorce, or otherwise without
execution of a new designation, or if every person designated as Beneficiary
predeceases the Participant, then the Administrator will direct the distribution
of the benefits to the Participant’s estate. If a primary Beneficiary dies after
commencement the Participant’s death but prior to completion of benefits under
this Plan, and no contingent Beneficiary has been designated by the Participant,
any remaining payments will be paid to the primary Beneficiary’s Beneficiary, if
one has been designated, or to the Beneficiary’s estate.

ARTICLE 8

CONDITIONS RELATED TO BENEFITS

8.1 Nonassignability

The benefits provided under the Plan may not be alienated, assigned,
transferred, pledged or hypothecated by or to any person or entity, at any time
or any manner whatsoever. These benefits will be exempt from the claims of
creditors of any Participant or other claimants and from all orders, decrees,
levies, garnishment or executions against any Participant to the fullest extent
allowed by law. Notwithstanding the foregoing, the benefit payable to a
Participant may be assigned in full or in part, pursuant to a domestic relations
order of a court of competent jurisdiction.

8.2 Unforeseeable Emergency Distribution

A Participant, or a Participant’s Beneficiary following the Participant’s death,
may submit a hardship distribution request to the Administrator in writing
setting forth the reasons for the request. The Administrator will have the sole
authority to approve or deny such requests. Upon a finding that the Participant
or the Beneficiary has suffered

 

-10-



--------------------------------------------------------------------------------

an Unforeseeable Emergency, the Administrator may in its discretion, permit the
Participant to cease any on-going deferrals and accelerate distributions of
benefits under the Plan in the amount reasonably necessary to alleviate the
Unforeseeable Emergency. If a distribution is to be made to a Participant on
account of an Unforeseeable Emergency, the Participant may not make deferrals
under the Plan until one entire Plan Year following the Plan Year in which a
distribution based on an Unforeseeable Emergency was made has elapsed.

8.3 No Right to Assets

The benefits paid under the Plan will be paid from the general funds of the
Employer, and the Participant and any Beneficiary will be no more than unsecured
general creditors of the Employer with no special or prior right to any assets
of the Employer for payment of any obligations hereunder. Neither the
Participant nor the Beneficiary will have a claim to benefits from any other
Affiliate. Plan benefits are available to Eligible Employees of EIX and its
participating Affiliates. Amounts of compensation deferred by Participants
pursuant to this Plan accrue as liabilities of the participating Affiliate at
the time of the deferral under the terms and conditions set forth herein. By
electing to defer compensation under the Plan, Participants consent to EIX
sponsorship of the Plan, but acknowledge that EIX is not a guarantor of the
benefit obligations of other participating Affiliates. Each participating
Affiliate is responsible for payment of the accrued benefits under the Plan with
respect to its own Eligible Employees subject to the terms and conditions set
forth herein.

8.4 Protective Provisions

The Participant will cooperate with the Administrator by furnishing any and all
information requested by the Administrator, in order to facilitate the payment
of benefits hereunder, taking such physical examinations as the Administrator
may deem necessary and signing such consents to insure or taking such other
actions as may be requested by the Administrator. If the Participant refuses to
cooperate, the Administrator and the Employer will have no further obligation to
the Participant under the Plan.

8.5 Constructive Receipt

Notwithstanding anything to the contrary in this Plan, in the event the
Administrator determines that amounts deferred under the Plan have been
constructively received by a Participant and must be recognized as income for
federal income tax purposes, distribution of the amounts included in a
Participant’s income will be made to such Participant. The determination of the
Administrator under this Section 8.5 will be binding and conclusive.

8.6 Withholding

The Participant or the Beneficiary will make appropriate arrangements with the
Administrator for satisfaction of any federal, state or local income tax
withholding requirements and Social Security or other employee tax requirements
applicable to the accrual or payment of benefits under the Plan. If no other
arrangements are made, the

 

-11-



--------------------------------------------------------------------------------

Administrator may provide, at its discretion, for such withholding and tax
payments as may be required.

8.7 Incapacity

If any person entitled to payments under this Plan is, in the opinion of the
Administrator or its designee, incapacitated and unable to use such payments in
his or her own best interest, the Administrator or its designee may direct that
payments (or any portion) be made to that person’s legal guardian or
conservator, or that person’s spouse, as an alternative to payment to the person
unable to use the payments. The Administrator or its designee will have no
obligation to supervise the use of such payments, and court-appointed
guardianship or conservatorship may be required.

ARTICLE 9

PLAN ADMINISTRATION

9.1 Plan Interpretation

The Administrator will administer the Plan and interpret, construe and apply its
provisions in accordance with its terms and will provide direction and oversight
as necessary to management, staff, or contractors to whom day-to-day Plan
operations may be delegated. The Administrator will establish, adopt or revise
such rules and regulations as it may deem necessary or advisable for the
administration of the Plan. All decisions of the Administrator will be final and
binding.

9.2 Limited Liability

Neither the Administrator, nor any of its members or designees, will be liable
to any person for any action taken or omitted in connection with the
interpretation and administration of this Plan.

ARTICLE 10

AMENDMENT OR TERMINATION OF PLAN

10.1 Amendment of Plan

Subject to the terms of Section 10.3, EIX may at any time amend the Plan in
whole or in part, provided, however, that the amendment (i) will not decrease
the balance of the Participant’s Deferral Account at the time of the amendment
and (ii) will not retroactively decrease the applicable Crediting Rates of the
Plan prior to the time of the amendment. EIX may amend the Crediting Rates of
the Plan prospectively, in which case the Administrator will notify the
Participant of the amendment in writing within 30 days after the amendment.

10.2 Termination of Plan

Subject to the terms of Section 10.3, EIX may at any time terminate the Plan. If
EIX terminates the Plan, distributions to the Participants or their
Beneficiaries shall be made on the dates on which the Participants or
Beneficiaries would receive benefits

 

-12-



--------------------------------------------------------------------------------

hereunder without regard to the termination of the Plan except that payments may
be made upon termination of the Plan if the requirements for accelerated payment
under Treasury Regulation Section 1.409A-3(j)(4)(ix)(C) are satisfied.

10.3 Amendment or Termination after Change in Control

Notwithstanding the foregoing, EIX will not amend or terminate the Plan without
the prior written consent of affected Participants for a period of two calendar
years following a Change in Control of EIX (as defined in the Severance Plan)
and will not thereafter amend or terminate the Plan in any manner which affects
any Participant (or Beneficiary of a deceased Participant) who commences
receiving payment of benefits under the Plan prior to the end of the two year
period following a Change in Control.

10.4 Exercise of Power to Amend or Terminate

EIX’s power to amend or terminate the Plan will be exercisable by the
Compensation and Executive Personnel Committee of the EIX Board of Directors.

ARTICLE 11

CLAIMS AND REVIEW PROCEDURES

11.1 Claims Procedure for Claims Other Than for Vesting due to Disability

(a) Except for claims due to Disability, the Administrator will notify a
Participant or his or her Beneficiary (or person submitting a claim on behalf of
the Participant or Beneficiary) (a “claimant”) in writing, within 90 days after
his or her written application for benefits, of his or her eligibility or
noneligibility for benefits under the Plan. If the Administrator determines that
a claimant is not eligible for benefits or full benefits, the notice will set
forth (1) the specific reasons for the denial, (2) a specific reference to the
provisions of the Plan on which the denial is based, (3) a description of any
additional information or material necessary for the claimant to perfect his or
her claim, and a description of why it is needed, and (4) an explanation of the
Plan’s claims review procedure and other appropriate information as to the steps
to be taken if the claimant wishes to have the claim reviewed. If the
Administrator determines that there are special circumstances requiring
additional time to make a decision, the Administrator will notify the claimant
of the special circumstances and the date by which a decision is expected to be
made, and may extend the time for up to an additional 90-day period.

(b) If a claimant is determined by the Administrator not to be eligible for
benefits, or if the claimant believes that he or she is entitled to greater or
different benefits, the claimant will have the opportunity to have the claim
reviewed by the Administrator by filing a petition for review with the
Administrator within 60 days after receipt of the notice issued by the
Administrator. Said petition will state the specific reasons which the claimant
believes entitle him or her to benefits or to greater or different benefits.
Within 60 days after receipt by the Administrator of the petition, the
Administrator will afford the claimant (and counsel, if any) an opportunity to
present his or her position to the Administrator in writing, and the claimant
(or counsel) will have the right to review the pertinent documents. The
Administrator will notify the claimant of its decision in writing within the
60-day period, stating specifically the basis of its decision, written in a

 

-13-



--------------------------------------------------------------------------------

manner calculated to be understood by the claimant and the specific provisions
of the Plan on which the decision is based. If, because of the need for a
hearing, the 60-day period is not sufficient, the decision may be deferred for
up to another 60-day period at the election of the Administrator, but notice of
this deferral will be given to the claimant. In the event of the death of the
Participant, the same procedures will apply to the Participant’s Beneficiaries.

11.2 Claims Procedure for Claims due to Disability

(a) Within a reasonable period of time, but not later than 45 days after receipt
of a claim due to Disability, the Administrator or its delegate shall notify the
claimant of any adverse benefit determination on the claim, unless circumstances
beyond the Plan’s control require an extension of time for processing the claim.
In no event may the extension period exceed 30 days from the end of the initial
45-day period. If an extension is necessary, the Administrator or its delegate
shall provide the claimant with a written notice to this effect prior to the
expiration of the initial 45-day period. The notice shall describe the
circumstances requiring the extension and the date by which the Administrator or
its delegate expects to render a determination on the claim. If, prior to the
end of the first 30-day extension period, the Administrator or its delegate
determines that, due to circumstances beyond the control of the Plan, a decision
cannot be rendered within that extension period, the period for making the
determination may be extended for an additional 30 days, so long as the
Administrator or its delegate notifies the claimant, prior to the expiration of
the first 30-day extension period, of the circumstances requiring the extension
and the date as of which the Administrator or its delegate expects to render a
decision. This notice of extension shall specifically describe the standards on
which entitlement to a benefit is based, the unresolved issues that prevent a
decision on the claim, and the additional information needed to resolve those
issues, and that the claimant has at least 45 days within which to provide the
specified information.

(b) In the case of an adverse benefit determination, the Administrator or its
delegate shall provide to the claimant written or electronic notification
setting forth in a manner calculated to be understood by the claimant (i) the
specific reason or reasons for the adverse benefit determination; (ii) reference
to the specific Plan provisions on which the adverse benefit determination is
based; (iii) a description of any additional material or information necessary
for the claimant to perfect the claim and an explanation of why the material or
information is necessary; (iv) a description of the Plan’s claim review
procedures and the time limits applicable to such procedures, including a
statement of the claimant’s right to bring a civil action under Section 502(a)
of ERISA following an adverse final benefit determination on review and in
accordance with this Section 11.2 (v) if an internal rule, guideline, protocol
or similar criterion (“internal standard”) was relied upon in making the
determination, a copy of the internal standard shall be provided to the claimant
free of charge upon request; and (vi) if the determination is based on a medical
necessity or experimental treatment or similar exclusion or limit, an
explanation of the scientific or clinical judgment for the determination or a
statement that such explanation shall be provided free of charge upon request.

(c) If a claimant is determined by the Administrator not to be eligible for
benefits, or if the claimant believes that he or she is entitled to greater or
different benefits, the

 

-14-



--------------------------------------------------------------------------------

claimant will have the opportunity to have the claim reviewed by the
Administrator by filing a petition for review with the Administrator within 180
days after receipt of the notice issued by the Administrator. Said petition will
state the specific reasons which the claimant believes entitle him or her to
benefits or to greater or different benefits. Within 45 days after receipt by
the Administrator of the petition, the Administrator will afford the claimant
(and counsel, if any) an opportunity to present his or her position to the
Administrator in writing, and the claimant (or counsel) will have the right to
review the pertinent documents. The Administrator will notify the claimant of
its decision in writing within the 45-day period, stating specifically the basis
of its decision, written in a manner calculated to be understood by the claimant
and including the information described in Section 10.2(b) above. If, because of
the need for a hearing, the 45-day period is not sufficient, the decision may be
deferred for up to another 45-day period at the election of the Administrator,
but notice of this deferral will be given to the claimant. In the event of the
death of the Participant, the same procedures will apply to the Participant’s
Beneficiaries.

11.3 Dispute Arbitration

Notwithstanding the foregoing, and because it is agreed that time will be of the
essence in determining whether any payments are due to a claimant under the
Plan, a claimant may, if he or she desires, submit any claim for payment under
the Plan to arbitration. This right to select arbitration will be solely that of
the claimant and the claimant may decide whether or not to arbitrate in his or
her discretion. The “right to select arbitration” is not mandatory on the
claimant, and the claimant may choose in lieu thereof to bring an action in an
appropriate civil court. Once an arbitration is commenced, however, it may not
be discontinued without the mutual consent of both parties to the arbitration.
During the lifetime of the Participant only he or she can use the arbitration
procedure set forth in this section.

Any claim for arbitration may be submitted as follows: if a claimant has
submitted a request to be paid under the Plan and the claim is finally denied by
the Administrator in whole or in part, the claim may be filed in writing with an
arbitrator of the claimant’s choice who is selected by the method described in
the next four sentences. The first step of the selection will consist of the
claimant submitting a list of five potential arbitrators to the Administrator.
Each of the five arbitrators must be either (1) a member of the National Academy
of Arbitrators located in the State of California or (2) a retired California
Superior Court or Appellate Court judge. Within one week after receipt of the
list, the Administrator will select one of the five arbitrators as the
arbitrator for the dispute in question. If the Administrator fails to select an
arbitrator within one week after receipt of the list, the claimant will then
designate one of the five arbitrators for the dispute in question.

The arbitration hearing will be held within seven days (or as soon thereafter as
possible) after the picking of the arbitrator. No continuance of said hearing
will be allowed without the mutual consent of the claimant and the
Administrator. Absence from or nonparticipation at the hearing by either party
will not prevent the issuance of an award. Hearing procedures which will
expedite the hearing may be ordered at the arbitrator’s discretion, and the
arbitrator may close the hearing in his or her sole

 

-15-



--------------------------------------------------------------------------------

discretion when he or she decides he or she has heard sufficient evidence to
satisfy issuance of an award.

The arbitrator’s award will be rendered as expeditiously as possible and in no
event later than one week after the close of the hearing.

In the event the arbitrator finds that the Administrator or the Employer has
breached the terms of the Plan, he or she will order the Employer to pay to the
claimant within two business days after the decision is rendered the amount then
due the claimant, plus, notwithstanding anything to the contrary in the Plan, an
additional amount equal to 20% of the amount actually in dispute. This
additional amount will constitute an additional benefit under the Plan. The
award of the arbitrator will be final and binding upon the Parties.

The award may be enforced in any appropriate court as soon as possible after its
rendition. The Administrator will be considered the prevailing party in a
dispute if the arbitrator determines (1) that neither the Administrator nor the
Employer has breached the terms of the Plan and (2) the claim by the claimant
was not made in good faith. Otherwise, the claimant will be considered the
prevailing party. In the event that the Administrator is the prevailing party,
the fee of the arbitrator and all necessary expenses of the hearing (excluding
any attorneys’ fees incurred by the Administrator) including the fees of a
stenographic reporter, if employed, will be paid by the losing party. In the
event that the claimant is the prevailing party, the fee of the arbitrator and
all necessary expenses of the hearing (including all attorneys’ fees incurred by
the claimant in pursuing his or her claim and the fees of a stenographic
reporter, if employed) will be paid by the Employer.

Notwithstanding the foregoing, if the claim is for Disability benefits, the
following rules apply: (1) the Administrator will not assert that a claimant has
failed to exhaust administrative remedies if the claimant does not submit to
arbitration, (2) any applicable statute of limitations or other similar defense
is tolled during the time the arbitration is pending, (3) the claimant may only
submit to arbitration after exhausting the claims procedures described above,
and (4) no fees or costs will be imposed on the claimant as part of the
arbitration (other than the claimant’s attorneys’ fees).

ARTICLE 12

MISCELLANEOUS

12.1 Successors

The rights and obligations of each Employer under the Plan will inure to the
benefit of, and will be binding upon, the successors and assigns of the
Employer.

12.2 Trust

The Employers will be responsible for the payment of all benefits under the
Plan. At their discretion, the Employers may establish one or more grantor
trusts for the purpose of providing for payment of benefits under the Plan. The
trust or trusts may be irrevocable, but an Employer’s share of the assets
thereof will be subject to the claims of the Employer’s creditors. Benefits paid
to the Participant from any such trust will be

 

-16-



--------------------------------------------------------------------------------

considered paid by the Employer for purposes of meeting the obligations of the
Employer under the Plan.

12.3 Employment Not Guaranteed

Nothing contained in the Plan nor any action taken hereunder will be construed
as a contract of employment or as giving any Participant any right to continue
in employment with the Employer or any other Affiliate.

12.4 Gender, Singular and Plural

All pronouns and variations thereof will be deemed to refer to the masculine,
feminine, or neuter, as the identity of the person or persons may require. As
the context may require, the singular may be read as the plural and the plural
as the singular.

12.5 Captions

The captions of the articles and sections of the Plan are for convenience only
and will not control or affect the meaning or construction of any of its
provisions.

12.6 Validity

If any provision of the Plan is held invalid, void or unenforceable, the same
will not affect, in any respect whatsoever, the validity of any other provisions
of the Plan.

12.7 Waiver of Breach

The waiver by EIX or the Administrator of any breach of any provision of the
Plan by the Participant will not operate or be construed as a waiver of any
subsequent breach by the Participant.

12.8 Applicable Law

The Plan will be governed and construed in accordance with the laws of
California except where the laws of California are preempted by ERISA.

12.9 Notice

Any notice or filing required or permitted to be given to the Administrator
under the Plan will be sufficient if in writing and hand-delivered, or sent by
first class mail to the principal office of EIX, directed to the attention of
the Administrator. The notice will be deemed given as of the date of delivery,
or, if delivery is made by mail, as of the date shown on the postmark.

12.10 ERISA Plan

The Plan is intended to be an unfunded plan maintained primarily to provide
deferred compensation benefits for “a select group of management or highly
compensated employees” within the meaning of Sections 201, 301 and 401 of ERISA
and therefore to be exempt from Parts 2, 3 and 4 of Title I of ERISA. EIX is the
named fiduciary.

12.11 Statutes and Regulations

Any reference to a statute or regulation herein shall include any successor to
such statute or regulation.

 

-17-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, EIX has adopted this Plan effective the 1st day of January,
2008.

 

EDISON INTERNATIONAL

/s/ Diane L. Featherstone

Diane L. Featherstone, Senior Vice President

Dated: 

   

 

-18-